 
 
IV 
110th CONGRESS 
2d Session 
H. RES. 1515 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Sali (for himself, Mr. Bartlett of Maryland, and Mr. Sessions) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Amending the Rules of the House of Representatives to strengthen the point of order against the consideration of congressional earmarks, and for other purposes. 
 
 
That clause 9 of rule XXI of the Rules of the House of Representatives is amended as follows: 
(1)In paragraph (a)(1)— 
(A)after such list insert , certified by the chairman of the relevant committee as the official action of the referring committee on the bill or joint resolution,; and  
(B)before the semicolon insert to be printed in the Congressional Record and made available on a list accessible to and searchable by the public via the Internet on the website of the Clerk under paragraph (h)(1) at least 48 hours prior to its consideration by the full House. 
(2)In paragraph (a)(2)— 
(A)strike each committee of initial referral and insert the conference committee that reports such bill or joint resolution to the House;  
(B)after such list insert , certified by the chairman of the relevant committee as the official action of the referring committee on the bill or joint resolution,; and 
(C)strike prior to its consideration and insert and made available on a list accessible to and searchable by the public via the Internet on the website of the Clerk under paragraph (h)(1) at least 48 hours prior to its consideration by the full House. 
(3)Paragraph (b) is amended to read as follows: 
 
(b) 
(1)Any list of congressional earmarks required by paragraph (a) or paragraph (d)(2) shall include for each earmark, as a part of that list, the name of any Member who requested that earmark, the total amount of new budget authority provided for that earmark, the name of any person or entity that is to receive the earmarked funds, and a brief, accurate description of the purpose or program for which those funds shall be expended. 
(2)For the purposes of this clause, any provision or report language that is inserted by the chairman of a standing committee or any subcommittee thereof with subject matter jurisdiction over the measure containing such provision or report language, and that would be a congressional earmark, limited tax benefit, or limited tariff benefit but for the fact that it was not requested by any Member, Delegate, Resident Commissioner, or Senator, and that is either targeted to the congressional district of such chairman or unrelated to the purpose of the underlying measure, shall be required to be included in the applicable list of congressional earmarks, limited tax benefits, or limited tariff benefits with the respective chairman designated as the person requesting the earmarked funds. 
(3)It is the permanent and continuing sense of the House that there is no legislative intent for any agency of the Federal Government to obligate funds for any congressionally earmarked funds unless such earmarked funds are, in full compliance with these rules, included on the appropriate list of congressional earmarks required by these rules.. 
(4) 
(A)Paragraph (c) is amended by inserting before the first sentence the following new sentence: It shall not be in order to consider a rule or order that waives the application of paragraph (a) or paragraph (d).. 
(B)Paragraph (c) is amended by inserting , or any inaccuracy in the list required by paragraph (a) or any inaccuracy in such statement before the period at the end. 
(5)Redesignate paragraphs (d), (e), and (f) as paragraphs (e), (f), and (g), respectively, and insert after paragraph (c) the following new paragraph: 
 
(d) 
(1)It shall not be in order to consider any bill or joint resolution, or amendment thereto or conference report thereon, described in paragraph (a) if— 
(A)any earmark is contained in such measure or in any accompanying report or joint statement (as applicable) or in any other accompanying documentation and that earmark does not appear on the applicable searchable list accessible to the public on the Internet as required by paragraph (a); 
(B)any such earmark is sought by any individual, including any entity employing or retaining such individual, who was within the prior 18 months employed by the Member, Delegate, or Resident Commissioner who submitted a request to any committee for that earmark; 
(C)any such earmark will financially benefit the Member, Delegate, or Resident Commissioner who submitted a request to the committee for that earmark or any family member (as such term is defined by clause 15(c)(2) of rule XXIII) or any staff employed by that Member, Delegate, or Resident Commissioner or any family member (as such term is defined by clause 15(c)(2) of rule XXIII as if that definition applied to staff instead of a Member) of any such staff; or 
(D)any such earmark will benefit any entity that was established by or at the request or with the assistance of the Member, Delegate, or Resident Commissioner, who submitted a request to any committee for that earmark. 
(2)It shall not be in order to consider a conference report to accompany a general appropriation bill unless the joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate includes a list of all congressional earmarks in the conference report or joint statement (and the name of any Member, Delegate, Resident Commissioner, or Senator who submitted a request to the respective House or Senate committee for each respective earmark included on such list) that were not committed to the conference committee by either House, not in a report on such bill, and not in a report of a committee of the Senate on a companion measure. . 
(6)At the end, add the following new paragraph: 
 
(h) 
(1)The Clerk shall establish a website accessible to and searchable by the public and upon which shall appear, for the budgeting process for each fiscal year, a list of every congressional earmark, limited tax benefit, and limited tariff benefit requested by any Member, Delegate, Resident Commissioner, or Senator pursuant to this clause and included in any reported bill or joint resolution or accompanying report thereto, or in any conference report to accompany any bill or joint resolution or in any accompanying joint explanatory statement. 
(2)The chairman of any committee reporting a bill or joint resolution and the Member who from a committee of conference submits a conference report shall immediately submit a list of the congressional earmarks, limited tax benefits, and limited tariff benefits included in that measure or accompanying report or statement (and, for each such congressional earmark, limited tax benefit, or limited tariff benefit, the name of the Member, Delegate, Resident Commissioner, or Senator who requested that earmark or benefit) to the Clerk to be used by the Clerk to carry out subparagraph (1) .. 
2.Clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by striking or at the end of subparagraph (1), by striking the period and inserting a semicolon at the end of subparagraph (2), and by adding at the end the following new subparagraphs: 
 
(3)a rule or order that waives the application of clause 6 of rule XXI; or 
(4)a rule or order that waives the application of paragraph (a) or (d) of clause 9 of rule XXI.. 
3.Clause 17(a) of rule XXIII of the Rules of the House of Representatives is amended by striking and at the end of subparagraph (4), by striking the period at the end of subparagraph (5) and inserting ; and, and by inserting at the end the following new subparagraph: 
 
(6)in the case of a congressional earmark which is requested by a Member, Delegate, or Resident Commissioner who is a candidate for election for any public office, the name and address of any person who asked the Member, Delegate, or Resident Commissioner to request the earmark and made a contribution to the Member’s, Delegate’s, or Resident Commissioner’s campaign for election for any public office during the 18-month period which ends on the date of such request.. 
4. 
(a)Whenever a Member of the House of Representatives provides a written statement under clause 17(a)(6) of the Rules of the House of Representatives (as added by section 3) to the chairman and ranking minority member of a committee, such chairman shall provide the statement simultaneously in electronic form to the Clerk of the House of Representatives. 
(b)Upon receiving a statement from a chairman under subsection (a), the Clerk of the House of Representatives shall post the statement on a publicly accessible website of the Office of the Clerk in a format which permits individuals to search for categories of information among all such statements. 
(c)In this section, a Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.  
 
